FULMER, Judge.
The defendant, Mariana Garcia, appeals the judgment and sentence imposed for exploitation of an aged person and disabled adult, in violation of section 415.111(5), Florida Statutes (1991). On June 30, 1994, the supreme court found section 415.111(5) to be unconstitutionally vague. Cuda v. State, 639 *1301So.2d 22 (Fla.1994). Accordingly, we reverse the defendant’s conviction, vacate the sentence and remand with directions that the defendant be discharged. See, e.g., King v. State, 642 So.2d 1206 (Fla. 1st DCA 1994); cf. Martinez v. Scanlan, 582 So.2d 1167, 1174 (Fla.1991) (a penal statute declared unconstitutional is inoperative from the time of its enactment).
SCHOONOVER, A.C.J., and THREADGILL, J., concur.